DETAILED ACTION
Claims 1, 22-23 and 29 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-18 and 24-28 directed to inventions non-elected without traverse.  Accordingly, claims 3-18 and 24-28 have been cancelled.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 22 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical device or the display device including said optical device as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical device specifically including, as the distinguishing features in combination with the other limitations, as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
Applicant’s arguments, see remarks, filed February 12, 2021, with respect to claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  Particularly regarding the clarity rejection applicant’s amendment has clarified the interaction of the second hologram diffraction grating and the first incident light.  Further, this change is supported at least by paragraphs [0009 & 0117] and figures 1, 6, 14, 16A-F, 19 and 22-23.  The claim rejections under 112 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                March 5, 2021